PER CURIAM.
Galiano appeals his conviction and sentence for aggravated battery, following a jury trial. He first argues, and we agree, that the trial court erred in refusing to instruct the jury on both the defense of justifiable use of non-deadly force and the defense of justifiable use of deadly force where the evidence supported the same. See Curington v. State, 704 So.2d 1137, 1139-40 (Fla. 5th DCA 1998) (stating that “[wjhere evidence presented at trial supports an instruction on self-defense (use of deadly force as well as non-deadly force), it is error not to give it.”). We find no merit to his remaining point on appeal.
Accordingly, we reverse and remand for a new trial.